   Case 6:19-cv-01117 Document 1 Filed 06/17/19 Page 1 of 6 PageID 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


 UNITED STATES OF AMERICA,              )
                                        )
          Plaintiff,                    )            Case No. 19-cv-1117
                                        )
          v.                            )
                                        )
 GREGORY A. ROUX,                       )
                                        )
          Defendant.                    )
 _______________________________________)

                                     COMPLAINT

        Plaintiff, the United States of America, by and through undersigned counsel,

complains and alleges as follows:

        1.     The United States brings this civil action to obtain a judgment against

Gregory A. Roux for unpaid federal income tax liabilities for the tax years 2002 through

2011.

                                    AUTHORIZATION

        2.     This action has been authorized by the Chief Counsel of the Internal

Revenue Service, a delegate of the Secretary of the Treasury, and is brought at the

direction of the Attorney General of the United States in accordance with 26 U.S.C. §

7401.

                            JURISDICTION AND VENUE

        3.     The Court has original jurisdiction over this action under 28 U.S.C. §§

1340 and 1345, and 26 U.S.C. § 7402(a).



                                             1
    Case 6:19-cv-01117 Document 1 Filed 06/17/19 Page 2 of 6 PageID 2




        4.      Under 28 U.S.C. §§ 1391(b) and 1396, venue is proper in this Court

because the defendant is a resident of this district.

                                           PARTIES

        5.      Defendant Gregory A. Roux resides in Orange County, Florida, within

the jurisdiction of this Court, and is named as a party to this action because his unpaid

federal tax liabilities are the subject of this action.

      COUNT I – FOR FEDERAL INCOME TAX LIABILITIES JUDGMENT

                    2002, 2003, 2004, 2005, 2006, and 2007 Tax Years

        6.      Roux failed to timely file federal income tax returns for the 2002 through

2007 tax years. Consequently, the IRS calculated Roux’s tax liabilities and, in

accordance with its notice of deficiency procedures, assessed against Roux federal

income tax, interest, and penalties for the 2002 through 2007 tax years on the dates and

in the amounts indicated in the table below. The far right column shows the balance due

as of May 24, 2019, including payments, abatements, and interest.

 Tax          Date of         Tax          Interest              Penalties            Balance
 Year        Assessment                                                                Due

 2002        4/14/2008     $28,569.00    $12,855.61       $370.00 (failure to pay)   $51,220.22
                                                          $6,428.02 (failure to
                                                          file)
                                                          $7,142.25 (late
                                                          payment)

 2003        4/14/2008     $28,788.00    $10,828.34       $706.00 (failure to pre-   $78,611.28
                                                          pay)
                                                          $6,477.30 (failure to
                                                          file)
                                                          $6,909.12 (late
                                                          payment)



                                                2
  Case 6:19-cv-01117 Document 1 Filed 06/17/19 Page 3 of 6 PageID 3




Tax     Date of        Tax        Interest          Penalties            Balance
Year   Assessment                                                         Due

       10/26/2009                            $287.88 (late payment)

2004   4/14/2008    $25,386.00   $7,651.62   $311.00 (failure to pre-   $56,715.58
                                             pay)
                                             $5,711.85 (failure to
                                             file)
                                             $4,569.48 (late
                                             payment)
       10/26/2009                            $1,777.02 (late
                                             payment)
       1/13/2014    $8,924.00                $2,231.00 (failure to
                                             file)
                                             $1,784.40 (accuracy-
                                             related penalty)

2005   4/27/2009    $23,914.00   $6,850.70   $349.00 (failure to pre-   $49,290.09
                                             pay)
                                             $5,380.65 (failure to
                                             file)
                                             $4,424.09 (late
                                             payment)
       6/21/2010                             $1,554.41 (late
                                             payment)
       1/13/2014    $9,371.00                $2,342.75 (failure to
                                             file)
                                             $1,874.20 (accuracy-
                                             related penalty)

2006   4/27/2009    $31,021.00   $5,372.39   $458.00 (failure to pre-   $51,522.81
                                             pay)
                                             $6,979.72 (failure to
                                             file)
                                             $3,877.63 (late
                                             payment)
       6/21/2010                             $3,877.62 (late
                                             payment)




                                      3
    Case 6:19-cv-01117 Document 1 Filed 06/17/19 Page 4 of 6 PageID 4




 Tax          Date of         Tax         Interest            Penalties            Balance
 Year        Assessment                                                             Due

             1/13/2014     $9,454.00                   $2,332.00 (failure to
                                                       file)
                                                       $1,890.80 (accuracy-
                                                       related penalty)

 2007        5/17/2010     $28,015.00    $821.47       $262.62 (failure to pre-   $29,511.75
                                                       pay)
                                                       $1,803.37 (failure to
                                                       file)
                                                       $921.72 (late payment)

             1/13/2014     $10,440.00    $3,907.18     $5,422.50 (failure to
                                                       file)
                                                       $2,088.00 (accuracy-
                                                       related penalty


                           2008, 2009, 2010, and 2011 Tax Years

        7.      Although Roux filed federal income tax returns for the 2008 through 2011

tax years, he failed to pay his reported liabilities in full. The IRS assessed against Roux

the income tax reported on his returns, plus applicable penalties and interest, on the

dates and in the amounts indicated in the table below. The far right column shows the

balance due as of May 24, 2019, including payments, abatements, and interest.

   Tax         Date of          Tax         Interest        Penalties          Balance Due
   Year       Assessment
   2008       11/21/2011     $9,447.00     $1,098.65    $304.00 (failure    $18,729.43
                                                        to pre-pay)
                                                        $1,990.57 (filing
                                                        after due date)
                                                        $1,415.52 (late
                                                        payment)




                                              4
    Case 6:19-cv-01117 Document 1 Filed 06/17/19 Page 5 of 6 PageID 5




    Tax           Date of         Tax        Interest      Penalties          Balance Due
    Year         Assessment
   2009          11/21/2011   $7,154.00    $509.98      $171.00 (failure    $14,408.93
                                                        to pre-pay)
                                                        $1,609.65 (filing
                                                        after due date)
                                                        $715.40 (late
                                                        payment)
   2010          11/14/2011   $15,738.00   $349.38      $547.01 (late       $25,089.38
                                                        payment)
                 6/18/2012                              $20.00 (fees and
                                                        other expenses
                                                        for collection)
   2011          8/14/2012    $20,345.00   $210.37      $398.00 (failure    $31,780.35
                                                        to pay)
                                                        $502.62 (late
                                                        payment)
                 10/15/2012                             $20.00 (fees and
                                                        other expenses
                                                        for collection)


           8.     A delegate of the Secretary of Treasury issued Roux notices and demands

for payment of the unpaid tax liabilities described in paragraphs 6–7, above. Despite

notice and demand for payment, Roux has failed to pay his federal income tax liabilities

in full.

           9.     The IRS received a request for a collection due process hearing from

Gregory Roux on March 11, 2011.

           10.    The collection due process hearing was resolved on March 10, 2012.

           11.    An installment agreement was pending from April 1, 2014 to August 18,

2014.

           12.    The IRS terminated the installment agreement on September 9, 2016.



                                               5
      Case 6:19-cv-01117 Document 1 Filed 06/17/19 Page 6 of 6 PageID 6




        13.    As of May 24, 2019, Roux owes the United States $406,870.82 for his

unpaid federal income tax liabilities for tax years 2002 through 2011. Interest, penalties,

and statutory additions continue to accrue until the liabilities are paid in full.

                                  RELIEF REQUESTED

        Plaintiff, the United States of America, respectfully prays for the following:

        A.     Entry of judgment in favor of the United States and against Roux for his

unpaid federal income tax liabilities for tax years 2002 through 2011 in the amount of

$406,870.82, as of May 24, 2019, plus statutory additions and interest as allowed by law;

and

        B.     Award the United States its costs incurred in connection with this action,

along with such other relief as justice requires.

Dated: June 17, 2109
                                             RICHARD E. ZUCKERMAN
                                             Principal Deputy Assistant Attorney General
                                      By:
                                             /s/ John P. Nasta, Jr.
                                             JOHN P. NASTA, JR.
                                             Florida Bar #1004432
                                             Trial Attorney, Tax Division
                                             U.S. Department of Justice
                                             Post Office Box 14198
                                             Ben Franklin Station
                                             Washington, D.C. 20044
                                             Telephone: (202) 307-6560
                                             Facsimile: (202) 514-9868
                                             john.nasta@usdoj.gov

                                             Of Counsel

                                             MARIA CHAPA LOPEZ
                                             UNITED STATES ATTORNEY




                                              6
Case 6:19-cv-01117 Document 1-1 Filed 06/17/19 Page 1 of 1 PageID 7
                  Case 6:19-cv-01117 Document 1-2 Filed 06/17/19 Page 1 of 2 PageID 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-cv-1117
                                                                      )
                       Gregory A. Roux                                )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Gregory A. Roux
                                           626 Clayton Street
                                           Orlando, FL 32804




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John P. Nasta
                                           Trial Attorney, U.S. Department of Justice
                                           Tax Division, Civil Trial Section-Southern Region
                                           P.O. Box 14198
                                           Washington, DC 20044
                                           john.nasta@usdoj.gov

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                   Case 6:19-cv-01117 Document 1-2 Filed 06/17/19 Page 2 of 2 PageID 9

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-1117

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
